PER CURIAM
Defendant appeals his conviction for attempted assault in the second degree. ORS 163.175. He contends that the departure sentence under the guidelines was improper, because the court failed to make findings that there were substantial and compelling reasons to depart from the presumptive sentence.
Defendant made no objection to the sentence and, in fact, stipulated to the dispositional departure as part of a negotiated plea of no contest. We decline to address the claim of error.
However, the state concedes that the court erred by imposing a three-year term of post-prison supervision instead of 18 months. We accept that concession.
Conviction affirmed; remanded for resentencing.